EXHIBIT 10.4

 

AMENDMENT TO RETENTION AGREEMENT

 

This Amendment to Retention Agreement (this “Amendment”) is made and entered
into as of the 24th day of March, 2005, by and between Gardenburger, Inc., an
Oregon Corporation (the “Company”), and Robert Dixon (the “Executive”).

 

Preliminary Statements:

 


A.            THE COMPANY AND THE EXECUTIVE ARE PARTIES TO A RETENTION
AGREEMENT, DATED AS OF JANUARY 27, 2005 (THE “RETENTION AGREEMENT”).


 


B.            THE PARTIES DESIRE TO AMEND THE RETENTION AGREEMENT AS SET FORTH
HEREIN.


 


C.            SECTION 5.8 OF THE RETENTION AGREEMENT PROVIDES THAT THE RETENTION
AGREEMENT MAY BE MODIFIED BY AN AGREEMENT IN WRITING BETWEEN THE PARTIES
THERETO.


 

Agreement:

 

NOW THEREFORE, effective as of the date hereof, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 


1.             PREAMBLE AND RECITALS: DEFINED TERMS.  THE PREAMBLE AND RECITALS
HEREINABOVE SET FORTH ARE INCORPORATED HEREIN AND MADE A PART HEREOF.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, CAPITALIZED TERMS USED IN THIS AMENDMENT SHALL HAVE
THE MEANINGS ASCRIBED THERETO IN THE RETENTION AGREEMENT.


 


2.             THIRD “WHEREAS” CLAUSE.  THE THIRD “WHEREAS” CLAUSE OF THE
RETENTION AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS: “WHEREAS, IN ADDITION TO THE BENEFITS THAT THE EXECUTIVE MAY BE
ENTITLED TO RECEIVE UNDER THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE
EXECUTIVE, THE COMPANY DESIRES TO ESTABLISH AN INCENTIVE FOR THE EXECUTIVE TO
CONTINUE TO BE EMPLOYED BY THE COMPANY THROUGH AND FOLLOWING A CHANGE IN CONTROL
(AS DEFINED IN SECTION 2.4) OR A GOING PRIVATE TRANSACTION (AS DEFINED IN
SECTION 2.6).


 


3.             BONUS AMOUNT AND CONDITIONS.  SECTION 1.1(B) OF THE RETENTION
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:
“PROMPTLY, UPON REQUEST OF THE COMPANY, EXECUTES AND DELIVERS A RELEASE OF
CLAIMS AGAINST THE COMPANY, WHICH RELEASE SHALL BE IN THE SAME FORM AS PARAGRAPH
9 TO THE SEPARATION AGREEMENT ATTACHED TO THE EMPLOYMENT AGREEMENT BETWEEN
EXECUTIVE AND COMPANY.”


 


4.             CERTAIN LIMITATIONS. A NEW SECTION 4.4 OF THE RETENTION AGREEMENT
IS ADDED WHICH READS: “NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE LIMITATIONS CONTAINED IN SECTION 4.1 AND 4.2 OF THIS AGREEMENT ON
THE PAYMENT OF MONIES TO WHICH EXECUTIVE IS ENTITLED TO RECEIVE UNDER THIS
AGREEMENT SHALL  NOT APPLY IF THE TRIGGERING EVENT THAT ENTITLES EXECUTIVE TO
RECEIVE MONIES UNDER THIS AGREEMENT IS A SALE TRANSACTION, AS DEFINED IN THE
EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE.”

 

--------------------------------------------------------------------------------


 


5.             CHANGE IN CONTROL.  SECTION 2.4 OF THE RETENTION AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Change in Control” shall have the meaning set forth in Article I of the
Employment Agreement, as amended.”

 


6.             BANKRUPTCY LIMITATION.  SECTION 4.3 OF THE RETENTION AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY.


 


7.             AFFIRMATION.  IN ALL OTHER RESPECTS THE RETENTION AGREEMENT IS
AFFIRMED.


 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
caused this Amendment to Retention Agreement to be executed as of the date first
written above.

 

EXECUTIVE

 

GARDENBURGER, INC.

 

 

 

 

 

 

        /s/ Robert Dixon

 

By:

 

/s/ Scott Wallace

Robert Dixon

 

 

 

Scott Wallace
President & Chief Executive Officer

 

2

--------------------------------------------------------------------------------